Title: To James Madison from William Pinkney, 14 December 1807
From: Pinkney, William
To: Madison, James



Duplicate
Sir:
London, Decr. 14. 1807.

I had yesterday a short interview with Mr. Alopeus, the Russian Minister, who is about to leave this Country by order of his Court, and only waits for a proper Passport to return through France.  The Interview was of his own seeking.  He told me that in Consequence of a Conversation with Mr. Monroe he had informed his Court that it would be acceptable to the President that immediate diplomatic Relations should be established between the two Governments; that he had just received the Commands of the Emperor to inform me that nothing could be more agreeable to him, as he had himself thought of proposing it; and that as soon as our Government should have determined upon the Grade of its Minister the Emperor would hasten to send to the United States a Minister of equal Rank.  Altho I had no Knowledge of the Intentions of the President upon this Subject I thought it my Duty to express in strong Terms my Conviction that this Proof of the Friendship of his Imperial Majesty for my Government & Country would be received by the President with peculiar Satisfaction.  Mr. Alopeus added that the Emperor did not wish to be considered as desirous of indicating in any Degree the Person to be appointed by the United States; but that he was directed to say that if Mr. Harris, with whose Conduct as American Consul the Emperor had every Reason to be content, should be named by our Government, the Emperor would be entirely satisfied with that Nomination
Mr. Alopeus did not appear to seek a Conversation (except in a very general & common-place Way) upon the Topics which recent Events and the Situation & Policy of Russia might be supposed to suggest; altho, without inviting such a Conversation, I gave him such Opportunities, as Discretion would permit, of leading to it.  He told me at parting that he would see me again before he left England; but I did not infer that he had any thing of Importance to communicate.
Nothing farther of any Moment has occurred upon the Subject of the late Orders of Council.  I have no Cause to believe that this monstrous System of outrage & Tyranny is repented of; and we may I think be persuaded that Great Britain, abusing her maritime Strength when Forbearance would be not only Magnanimity but Policy, has determined that our Vessels shall navigate the Seas only by her Permission, and that the scanty and eleemosynary Commerce, which she suffers us to prosecute, shall be made completely subservient to her Views of Profit & Hostility.  How far the United States can, with Honor or even with Safety, submit to this ostentatious Display of Power & Injustice upon the great Highway of Nations I do not presume to judge.
Several American Vessels, bound from the United States to France have been warned into British Ports.  The Correspondents of their Owners advise against their proceeding upon their original Voyages.  I have inclined to advise the contrary; but undoubtedly from the Want of correct Information the Subject is involved in great Uncertainty  I have the Honor to be with the highest Respect & Consideration Sir, Your most obedient Humble Servant

Wm: Pinkney


P. S.  I had the Honor to send you, (I think by the Othello), a Copy of the official Letter of the French Consul at Bremen to the President of the Senate of that City (Octr. 28. 1807.) & of Mr. Forbes’ circular Letter to the Masters of American Vessels Nov. 4, 1807.  A Copy of this last is Inclosed.

